Fourth Court of Appeals
                                  San Antonio, Texas
                                      November 21, 2014

                                     No. 04-14-00663-CV

                          IN THE INTEREST OF C.J.,JR., a child,

                  From the 73rd Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-PA-02667
                     Honorable Charles E. Montemayor, Judge Presiding


                                        ORDER
         This is an accelerated appeal from an order terminating Appellant Christopher J.’s
parental rights. Appellant’s court-appointed attorney has filed a motion for extension of time to
file appellant’s brief, stating that he only recently learned he was appointed as appellant’s
counsel on appeal. We GRANT appellant’s motion for extension of time and ORDER appellant
to file his brief on or before December 4, 2014. NO FURTHER MOTIONS FOR EXTENSIONS
OF TIME WILL BE GRANTED.


                                                    _________________________________
                                                    Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of November, 2014.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court